Citation Nr: 1027940	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including depression, and including as secondary to the Veteran's 
service-connected residuals of a gunshot wound to the right chest 
and Horner's syndrome.

2.  Entitlement to a disability rating in excess of 40 percent 
for residuals of a gunshot wound to the right chest.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 until September 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision, in regards 
to the gunshot wound residuals claim, an October 2006 rating 
decision, in regards to the TDIU claim, and a January 2007 rating 
decision, in regards to the a psychiatric disorder, including 
depression, claim, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran had filed an application for a TDIU in July 2006, 
which was denied by the October 2006 rating decision.  The 
Veteran filed another claim for TDIU in November 2006.  The RO 
subsequently provided a January 2007 rating decision denying 
TDIU.  However, the Veteran filed a Notice of Disagreement (NOD) 
in April 2007, within a year of the October 2006 rating decision.  
Thus, the TDIU claim is on appeal from the October 2006 rating 
decision.  

In a June 2010 Appellant's Brief, the Veteran's 
representative claimed that the Veteran's service-
connected residuals of a gunshot wound to the right chest 
and Horner's syndrome have exacerbated the Veteran's non-
service-connected quadriparesis, essentially raising a 
claim for service connection for quadriparesis on a 
secondary basis.  That issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his claimed psychiatric disorder, 
including depression, is due to his service or his service-
connected disabilities, including residuals of a gunshot wound to 
the right chest and Horner's syndrome, as indicated in his June 
2010 Appellant's Brief.  The Veteran also claims entitlement to a 
TDIU based on his service-connected disabilities, which include 
residuals of a gunshot wound to the right chest and Horner's 
syndrome.

In July 2005, the Veteran filed a claim for an increased rating 
for his service-connected residuals of a gunshot wound to the 
right chest, rated as 40 percent disabling.  The RO issued an 
October 2005 rating decision denying an increased rating.  The 
Veteran filed a NOD in regards to the rating decision in December 
2005.  Then, in a May 2006 rating decision, the RO subsequently 
granted service connection for Horner's syndrome, secondary to 
the Veteran's service-connected residuals of a gunshot wound to 
the right chest.  The May 2006 rating decision stated that this 
grant of service connection was a total grant of benefits.  

Notwithstanding the grant of service connection for Horner's 
syndrome, the fact remains that the Veteran has not withdrawn his 
NOD as to the separate and distinct issue of whether an increased 
rating for the service-connected gunshot wound residuals is 
warranted.  To date, the Veteran has not been issued a Statement 
of the Case (SOC) for the increased rating issue; thus, the 
matter must be remanded for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Proper VCAA notice was not 
provided to the Veteran in regards to his claim for service 
connection for a psychiatric disorder, including depression.  
Specifically, the RO did not provide notice to the Veteran 
regarding how to support his claim on a direct service connection 
basis.  Notice compliant with VCAA standards must thus be 
provided to the Veteran.  

The November 2007 private medical record, by Dr. A.O., indicates 
that the Veteran had been found to be disabled by the Social 
Security Administration (SSA) in 1963 and implies that the 
finding was at least partially due to his claimed psychiatric 
disorder.  Such evidence is relevant to the Veteran's current 
claims regarding a psychiatric disorder and TDIU, particularly 
given that a VA examiner in November 2006 opined that there was 
no relationship between the Veteran's psychiatric disorder(s) and 
his service-connected disabilities, particularly given that he 
did not seek psychiatric care until one year prior to the 
examination (approximately November 2005).  In other words, the 
private medical record alludes to the possibility of psychiatric 
treatment dating back to the 1960's, which is inconsistent with 
the VA opinion provided in November 2006.  

As part of VAs duty to assist the Veteran, and to avoid any 
possible prejudice, VA is obliged to attempt to obtain and 
consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In regards to the claim for service connection for a psychiatric 
disorder, including depression, additional action is necessary.  
A November 2007 Dr. A.O. private medical record found the Veteran 
to have a chronic psychiatric disorder due to his in-service 
injury and its residual consequences.  Additionally, an August 
2006 private medical record, by H.J.M., Ph.D., found the Veteran 
to have major depressive disorder secondary to his severe 
physical condition, including diabetes, high blood pressure, back 
disorder, arthritis, legs and visual difficulties.  

The Veteran received a VA psychiatric examination in November 
2006, which included a review of the claims file.  The November 
2006 VA examiner opined that the Veteran's depressive disorder 
was not caused by or a result of service-connected residuals of a 
gunshot wound to the right chest and right Horner's Syndrome.  
Among other matters, the examiner noted that the Veteran had been 
gainfully employed until his non-service-connected episode of 
Guillain Barre Syndrome and that the Veteran had not seen a 
psychiatrist until one year previously, due to depression, fifty 
years after his military discharge.  However, the examiner did 
not address whether the Veteran's claimed psychiatric disorder, 
including depression, was aggravated by his service-connected 
disabilities.  H.J.M., Ph.D. attributed the Veteran's major 
depressive disorder, at least in part, to the Veteran's service-
connected visual difficulties from Horner's syndrome.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

There is currently no medical evidence clearly addressing whether 
the Veteran's claimed psychiatric disorder, including depression, 
was aggravated by his service-connected disabilities.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has 
no discretion and must remand the claim.

The RO/AMC should request that the November 2007 VA examiner 
review the records and provide an addendum to her medical opinion 
addressing the previously discussed questions regarding the 
Veteran's psychiatric disorder claim, and including a review of 
the SSA records.  If the November 2007 VA examiner is 
unavailable, a new VA medical opinion should be provided 
addressing the claim.  The examiner should also consider the 
private examination and treatment records submitted regarding the 
Veteran's psychiatric disability and its affect on the Veteran's 
employment.

In regards to the TDIU claim, where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Furthermore, the Veteran has submitted private medical records 
indicating that he is currently unemployable.  A November 2007, 
by Dr. A.O., noted that the Veteran was totally and permanently 
disabled since he suffered the in-service accident, which was not 
supported by the numerous reports of record indicating that the 
Veteran worked for several years following his discharge from 
service.  The August 2006 private medical record, by H.J.M., 
Ph.D., noted that the Veteran did not possess the functional 
capacity to have a normal life or be gainfully employable, but in 
reference to his non-service-connected major depressive disorder.  

In contrast, the November 2006 VA neurological disorders 
examination, found the Veteran to have residuals of a gunshot 
wound to the chest, with secondary brachioplexus injury and 
Horner's syndrome after sympathicectomy.  The VA examiner also 
opined that the Veteran had been unemployed since 1972, after 
Guillain-Barre syndrome, but that prior to that he had been 
employed.  The examiner then opined that given the Veteran's age, 
employability history, education, residual of his brachioplexus 
injury, and other medical conditions, that the Veteran was 
unemployable in our competitive medical conditions.

In determining unemployability, consideration is given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. § 4.16(b).  However, in determining whether 
the Veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered. 38 
C.F.R. §§ 4.16, 4.19.

The medical evidence of record thus does not address adequately 
address whether the Veteran is unemployable solely due to his 
service-connected disabilities.   The November 2006 VA 
examination did not adequately address the matter of 
employability because the examiner did, in fact, consider the 
Veteran's non-service-connected disabilities and advancing age in 
the opinion.  This case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  The 
RO/AMC should request that the November 2006 neurological 
disorders VA examiner review the records and provide an addendum 
to his medical opinion to address the Veteran's service-connected 
disabilities.  If that VA examiner is unavailable, a new VA 
medical opinion should be provided addressing the claims.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A Statement of the Case should be 
issued to the Veteran addressing the issue 
of an increased rating for residuals of a 
gunshot wound to the right chest, 
currently rated as 40 percent disabling.  
The Veteran should be advised of the 
necessity of filing a timely substantive 
appeal (VA Form 9 or equivalent) if he 
wants the Board to consider this issue.

2.  The RO/AMC should provide notice 
compliant with VCAA standards to the 
Veteran.  Specifically, the RO/AMC should 
notify the Veteran of the requirements to 
support his claim for service connection 
for a psychiatric disorder, including 
depression, on a direct basis.

3.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

4.  After any unassociated medical records 
are associated with the claims file, the 
RO/AMC should arrange for the November 
2006 VA mental disorders examiner to 
provide an addendum to his VA examination 
report addressing whether the Veteran's 
claimed psychiatric disorder, including 
depression, was caused or aggravated by 
his service-connected disabilities.

If the November 2006 VA examiner is not 
available, the RO/AMC should undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any psychiatric disorder, including 
depression, found to be present.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50-50 degree of probability) that 
any psychiatric disorder identified was 
caused or aggravated by service or the 
Veteran's service-connected disabilities, 
and if possible to what extent it was 
aggravated beyond the natural progression 
of the disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements and private psychiatric 
reports of record relating to the onset of 
the disorder.  The rationale for all 
opinions expressed should be provided in a 
legible report.

5.  After any unassociated medical records 
and the other ordered VA examination(s) 
are associated with the claims file, the 
RO/AMC should arrange for the November 
2006 VA neurological disorders examiner to 
provide an addendum to his VA examination 
report addressing the Veteran's TDIU 
claim.  

If the November 2006 VA examiner is not 
available, the RO/AMC should schedule the 
Veteran for an appropriate VA examination, 
in regards to his TDIU claim.  

The claims file should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted. 

Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, alone, or in 
combination, render him unable to secure 
or follow a substantially gainful 
occupation. 

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit(s) 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
